United States Court of Appeals
        For the Eighth Circuit
    ___________________________

            No. 17-2968
    ___________________________

           Samuel Lewis Taylor

   lllllllllllllllllllll Plaintiff - Appellant

                       v.

                 Troy Steele

         lllllllllllllllllllll Defendant

      Michael Miller; Kevin Culton

  lllllllllllllllllllll Defendants - Appellees

                 Carl Gravett

         lllllllllllllllllllll Defendant

                Clive Hedrick

   lllllllllllllllllllll Defendant - Appellee

                  Eric Dunn

         lllllllllllllllllllll Defendant

     John Schneedle; Jason Crawford

  lllllllllllllllllllll Defendants - Appellees
                   ____________
                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: July 5, 2018
                               Filed: July 10, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BENTON, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action brought by Missouri Department of Corrections
inmate Samuel Taylor against Potosi Correctional Center staff, Taylor appeals
following the district court’s1 adverse grant of summary judgment on his retaliation
claims. Following careful de novo review, we agree with the district court that there
is insufficient support in the record for Taylor’s contention that defendants’ actions
were motivated by retaliation. See Lewis v. Jacks, 486 F.3d 1025, 1028-29 (8th Cir.
2007). We also conclude that support is lacking for Taylor’s claims involving a
conspiracy, denial of court access, or any other constitutional deprivation to the
extent alleged against the appellees; and that the district court did not abuse its
discretion with regard to ruling on motions to compel and to strike. The judgment is
affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                         -2-